Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10, 11, 13, 15, 24, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 20220104089 A1 in view of Yiu, Candy WO 2018026401 A1. Hereinafter referred to respectively as Chang and Yiu.
Regarding claim 1, Chang discloses a method of wireless communication performed by a user equipment (UE), comprising:
Chang with reference to figures 1 and 3, discloses that if a handover is determined, then the source base station triggers a handover preparation process to transmit a handover request message to a target base station; the target base station determines, according to factors such as a context of the UE in the handover request message and available resources of the target base station, whether to accept the UE, and if so, then feeds back a handover acknowledgment message to the source base station, where the handover acknowledgment message includes a handover command for transmitting to the UE to instruct the UE to perform a handover. See paragraph [0048]. (claimed receiving, from the source network entity, configuration information for a handover from the source network entity to a target network entity);
	Chang also disclose the UE receives a handover command (RRC (connection) reconfiguration message). The handover command instructs the UE to perform an enhanced handover mechanism, for example, the handover command includes an enhanced handover mechanism indication. Alternatively, the enhanced handover mechanism indication may also be separately configured for each DRB, that is, each DRB may correspond to one enhanced handover mechanism indication. In this case, a DRB-related operation in the following step 2 is performed on only a DRB configured with an enhanced handover mechanism indication. See paragraph [[0062]; Step 2 provides that the UE applies to a target base station an RRC configuration in the handover command, and the UE maintains an RRC configuration for a source base station at the same time. By this step, the UE applies two sets of configurations to all RRC configurations, one set corresponding to the source base station for communication between the UE and the source base station; and one set corresponding to the target base station for communication between the UE and the target base station, see paragraph [0063]. (Claimed the configuration information identifying the one or more DRBs to be supported for the MBB handover; determining to support the MBB handover if the configuration information identifies at least one MBB DRB); Chang further specifies that in technical requirements of 5G NR and Release 16 LTE systems, it is required to meet the data interruption time of “zero milliseconds” as much as possible in a mobile handover procedure so as to meet the mobility requirements of seamless handover. In view of the cause of the above data interruption during the handover procedure, a feasible enhanced handover method is that the UE maintains communication with the source base station and also accesses the target base station during the handover procedure. That is, the UE maintains communication with both the source base station and the target base station at the same time during the handover procedure. Within a period of time, the UE can perform data transmission with the source base station and can also perform data transmission with the target base station, and after a successful handover to the target base station, a connection to the source base station is released, so that data interruption time of “zero milliseconds” is achieved in this manner. See paragraph [0058] and also paragraph [0053]. (Claimed participating in the MBB handover according to the configuration information by continuing to maintain a connection with the source network entity and continuing to communicate data with the source network entity via the at least one MBB DRB while establishing a connection with the target network entity until a connection with the source network entity is released).
	Chang does not teach the following limitations:
 indicating, to a source network entity, a make-before-break (MBB) handover capability of the UE, the MBB handover capability supporting MBB handovers for one or more data radio bearers (DRBs) identified by the source network entity. However, Yiu discloses that part of the attachment process, or subsequent to the attachment process, the UE may transmit Radio Access Capability Parameters to the eNB. The Radio Access Capability Parameters may include handover capability information. The handover capability information may indicate whether the UE supports make-before-break (e.g., as illustrated in Figs. 2A and 2B) and/or RACH-less (e.g., as illustrated in Figs. 3 A and 3B) handover procedures. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to enhance the method/system of Chang with the feature of the UE capability of whether the UE support MBB and/or RACH signaling as taught by Yiu in order to determine and perform the type of the handover supported during the handover process. 
Independent claims 10, and 21 have similar reversed limitations as in claim 1, therefore they are rejected for similar reasons.
Regarding claim 15, claim 15 has a similar scope of claim 1, and does not specify the MBB capability indication, that claim 15 is broader in scope than claim 1, thus it is rejected for similar reasons.         
Regarding claim 4, Chang discloses if a handover is determined, then the source base station triggers a handover preparation process to transmit a handover request message to a target base station; the target base station determines, according to factors such as a context of the UE in the handover request message and available resources of the target base station, whether to accept the UE, and if so, then feeds back a handover acknowledgment message to the source base station, where the handover acknowledgment message includes a handover command for transmitting to the UE to instruct the UE to perform a handover. See Paragraph [0048].  Chang also discloses that in the procedure of performing the radio resource configuration procedure for the target base station according to the radio resource configuration dedicated information element, in the case where the radio resource configuration dedicated information element comprises a Data Radio Bearer (DRB) addition/modification list, at least one of the following operations is performed on each DRB identity in the list: establishing a Packet Data Convergence Protocol (PDCP) entity or reconfiguring the PDCP entity according to a PDCP configuration; establishing an Radio Link Control (RLC) entity according to an RLC configuration; establishing a dedicated control channel logical channel according to a logical channel configuration; associating an established DRB with a configured DRB having the same DRB identity or a configured DRB having the same Evolved Packet System (EPS) bearer identity; and establishing a packet processing entity. See paragraph [0011].  (Claimed wherein receiving the configuration information further comprises receiving the configuration information via a radio resource control (RRC) message transmitted by the source network entity, wherein the configuration information is conveyed in a DRB configuration information element (IE) present in the RRC message, and wherein the DRB configuration IE comprises a field to indicate whether the MBB handover is supported for a corresponding DRB).
Regarding claim 24, claim 24 has similar limitation as in claim 4, and thus rejected for the same reasons.
Regarding claim 7, Chang discloses the enhanced handover mechanism indication may also be separately configured for each DRB, that is, each DRB may correspond to one enhanced handover mechanism indication. In this case, a DRB-related operation in the following step 2 is performed on only a DRB configured with an enhanced handover mechanism indication. See paragraph [[0062]; Step 2 provides that the UE applies to a target base station an RRC configuration in the handover command, and the UE maintains an RRC configuration for a source base station at the same time. By this step, the UE applies two sets of configurations to all RRC configurations, one set corresponding to the source base station for communication between the UE and the source base station; and one set corresponding to the target base station for communication between the UE and the target base station, see paragraph [0063]. This implies the possibility of the claimed maintaining a source network entity connection configuration for one or more non-MBB DRBs if the UE is performing an MBB handover for at least one MBB DRB.
Regarding claim 27, claim 27 has similar limitation as in claim 7, and thus rejected for the same reasons.
Regarding claim 30, Chang discloses the UE maintains communication with both the source base station and the target base station at the same time during the handover procedure. Within a period of time, the UE can perform data transmission with the source base station and can also perform data transmission with the target base station, and after a successful handover to the target base station, a connection to the source base station is released, so that data interruption time of “zero milliseconds” is achieved in this manner. See paragraph [0058] and also paragraph [0053]. (Claimed the UE is further configured to continue to maintain a connection with the source network entity and continue to communicate data with the source network entity via the at least one MBB DRB after receiving a handover command from the source network entity and before connection with the source network entity is released).
 Regarding claim 11, Chang discloses that in the procedure of performing the radio resource configuration procedure for the target base station according to the radio resource configuration dedicated information element, in the case where the radio resource configuration dedicated information element comprises a Data Radio Bearer (DRB) addition/modification list, at least one of the following operations is performed on each DRB identity in the list: establishing a Packet Data Convergence Protocol (PDCP) entity or reconfiguring the PDCP entity according to a PDCP configuration; establishing an Radio Link Control (RLC) entity according to an RLC configuration; establishing a dedicated control channel logical channel according to a logical channel configuration; associating an established DRB with a configured DRB having the same DRB identity or a configured DRB having the same Evolved Packet System (EPS) bearer identity; and establishing a packet processing entity. See paragraph [0011]. (Claimed transmitting the target network entity a set of one or more DRBs to be supported for the MBB handover of a user equipment (UE) from the source network entity to the target network entity; receiving, from the target network entity, an indication of one or more of the set of DRBs the target network entity accepts to support for the MBB handover; and including the indication of one or more of the set of DRBs in the configuration information sent to the UE).
Regarding claim 13, claim 13 has reverse steps of claim 4, thus it is rejected for the same reasons.
  
Claims 2, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Yiu as applied to respective claims 1, 10 and 21 above, and further in view of Jin el al. US 20190149421 A1. hereinafter referred to as Jin. 
Regarding claim 2, Chang in view of Yiu do not specify indicating the MBB handover capability of the UE further comprises providing signaling to the source network entity indicating at least one of: a maximum number of MBB DRBs supported by the UE. However, Jin discloses an eNB establishes an RRC connection with a UE; the eNB receives information about the maximum numbers of DRBs and connectable PDU sessions supported by the UE; see paragraph [0150]. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the maximum number of the DRB in the capability information of Chang in view of Yiu with a maximum of supported DRB as taught by Jin so that a maximum supported DRB can be used during the handover, the data throughput will be maximized after the handover. 
Regarding claims 12, and 22, claims 12, and 22 have similar limitation as in claim 2, thus rejected for the same reasons.

Claims 3, {16, 17, 18-20} and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Yiu as applied to respective claims 1, {15} and 21 above, and further in view of Xu et al. US 10893446 B2. Hereinafter referred to as Xu. 
Regarding claim 3, Chang discloses on paragraph [0169], the following:
The DRB refers to a DRB-source, i.e., a DRB associated with/used for communication with the source base station by the UE. Preferably, the UE performs the above DRB-related operation on a DRB having both dual protocol stacks (a protocol stack for communication with the source base station and a protocol stack for communication with the target base station). Alternatively, the UE performs the above DRB-related operation on each DRB in a DRB addition/modification list with a DRB identity thereof included in a handover command, or the UE performs the above DRB-related operation on each DRB in a DRB addition/modification list with a DRB identity thereof included in the handover command and which is configured with an enhanced handover mechanism indication (such as an enhanced MBB indication).  (Claimed specific DRBs to consider for the MBB handover). Chang in view of Yiu do not specify determining the specific DRBs for the request based on quality of service (QoS) requirements of the DRBs. However, Xu discloses a handover transmitting, by a source base station, a rule for Quality of Service (QoS) flow-to-data radio bearer (DRB) mapping to a target base station in a wireless communication system. The method may include: receiving, from a user equipment (UE), a measurement result of a target cell; determining a handover of the UE to the target base station, based on the measurement result; and transmitting, to the target base station, a handover request message including the rule for QoS flow-to-DRB mapping of the source base station. See column 1, lines 60-67 and column 2, lines 1-2. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to consider the mapping of specific DRBs for the handover request of Chang in view of Yiu to include QoS flow-to-DRB mapping as taught by Xu in order to preserve the QoS flow after the handover to the target base station.
Regarding claim 23, claim 23 has similar limitation as in claim 3, and thus rejected for the same reasons.
 Regarding claims 16 and 17, these claims are directed to:   
  the indication is sent to the source network entity in a handover acknowledgment message, as in claim 16, and the handover acknowledgment message is configured to indicate acceptance of each DRB in the set of one or more DRBs, as in claim 17. 
Chang discloses on paragraph [0169], the following:
The DRB refers to a DRB-source, i.e., a DRB associated with/used for communication with the source base station by the UE. Preferably, the UE performs the above DRB-related operation on a DRB having both dual protocol stacks (a protocol stack for communication with the source base station and a protocol stack for communication with the target base station). Alternatively, the UE performs the above DRB-related operation on each DRB in a DRB addition/modification list with a DRB identity thereof included in a handover command, or the UE performs the above DRB-related operation on each DRB in a DRB addition/modification list with a DRB identity thereof included in the handover command and which is configured with an enhanced handover mechanism indication (such as an enhanced MBB indication).  (Claimed specific DRBs to consider for the MBB handover). Chang in view of Yiu do not specify the limitation as claimed. However, Xu discloses a handover transmitting, by a source base station, a rule for Quality of Service (QoS) flow-to-data radio bearer (DRB) mapping to a target base station in a wireless communication system. The method may include: receiving, from a user equipment (UE), a measurement result of a target cell; determining a handover of the UE to the target base station, based on the measurement result; and transmitting, to the target base station, a handover request message including the rule for QoS flow-to-DRB mapping of the source base station. See column 1, lines 60-67 and column 2, lines 1-2. Xu also discloses the target BS may prepare for an L1/L2 handover. The target BS may send a handover request acknowledgment (ACK) message to the source BS. The handover request ACK message may notify the source BS whether the same or similar QoS flow-to-DRB mapping rule is used. A specific indication may be used to report whether the same or similar QoS flow-to-DRB mapping rule is used for the target BS. When the source BS receives the specific indication, the source BS may determine how to handle a data packet, such as data forwarding. This information may be a reference for the source BS to determine whether to hand over the UE Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to consider the acknowledgement of the mapping of specific DRBs for the handover request of Chang in view of Yiu to include QoS flow-to-DRB mapping acknowledgement as taught by Xu in order to preserve the QoS flow after the handover to the target base station.
Regarding claim 18, it is implicit to Xu, that the determined one or more DRBs include at least one DRB requested by the UE, as evidenced from the passage above in rejection of claims 16 and 17. i.e. The handover request ACK message may notify the source BS whether the same or similar QoS flow-to-DRB mapping rule is used.
Regarding claims 19 and 20, claim 19 is directed to determining the one or more DRBs based on which of the one or more DRBs the target network entity has the capability to support, and claim 20 is directed to each DRB in the set of one or more DRBs were requested by the UE in a communication to the source network entity. Xu discloses the handover request ACK message may notify the source BS whether the same or similar QoS flow-to-DRB mapping rule is used.
 	Note: Claims 15-20 may be anticipated by the reference to Xu.

Claims 9, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Yiu as applied to respective claims 1, and 21 above, and further in view of Kim et al, US 11190997 B2.
Regarding claim 9, Chang in view of Yiu do not disclose triggering a radio resource control (RRC) reestablishment during the MBB handover only when both a source network entity connection fails and a target network entity connection fails. However, Kim disclose the same limitation, see column 26, lines 62-65. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the triggering feature as taught by Kim in the method/system of Chang in view of Yiu in order to re-establish a new connection upon failure of both source and target connection.
 Regarding claim 29, claim 29 has similar limitation as in claim 9, and thus rejected for the same reasons. 

Allowable Subject Matter
Claims 5, 6, 8, 14, 25, 26, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        5/21/2022